O’CONNELL, J.,
dissenting.
The information imparted to the accused does not satisfy the requirements laid down in Von Moltke v. Gillies, 332 US 708, 68 S Ct 316, 92 L Ed 309 (1948). I regard the requirements set forth in that case as binding upon the states.
As I indicated in my concurring opinion in Tucker v. Gladden, 245 Or 109, 420 P2d 625 at 627 (1966), we could avoid the litigation in this type of case if the trial judge would appoint counsel in every ease. I am hopeful that eventually this will become the universal practice in this state.
Denecke, J., joins in this dissent.